Candler, J.
1. Following its oft-repeated rulings, this court will not consider an assignment of error upon the admission of evidence where it does not appear what objection, if any, was made to the introduction of such evidence on the trial below.
2. Other than as above indicated, there is no assignment of error in the bill of exceptions which does not depend upon an examination of the brief of evidence. It is apparent that no effort was made to brief the evidence as required. by law, and the assignments of error referred to will therefore not be considered. Atlanta & W. P. R. Co. v. Upshaw, 115 Ga. 688, and cases cited.

Judgment affirmed.


By jive Justices.

Ejectment. Before Judge Eite. Catoosa superior court. August 5, 1902.
Smith & Carswell, for plaintiffs in error.
Payne & Payne, contra.